Exhibit FUND.COM INC. SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this “Agreement”)is by and between the undersigned subscriber (the “Subscriber”) and Fund.com Inc., a Delaware corporation (the “Company”). A.Reference is made to that certain Option Agreement dated August 28, 2009, by and among the Company and the other parties thereto (the “Option”). B.The Company and the Subscriber have entered into a certain Option Agreement dated as of January 25, 2010 (the “Option Agreement”) under which the Subscriber agreed to purchase, for up to $5,000,000, an aggregate of up to 23,809,524 shares of
